Citation Nr: 1812170	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-37 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 40 percent for lumbar spondylosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1995 to February 2004. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. Jurisdiction now resides with the RO in Atlanta, Georgia. 

The Appeals Management Center (AMC) granted an additional increased rating of 40 percent for the Veteran's low back disability in a November 2017 rating decision, effective April 21, 2009. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

Previously the case was remanded in August 2017 for additional development. 

The Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ) in January 2014, who is no longer employed by the Board. A transcript of the hearing is associated with the claims files. The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal. 38 U.S.C. § 7107(c)(2012); 38 C.F.R. § 20.707 (2017). The Veteran was sent correspondence of such in June 2017, explaining this and noting that she should respond within 30 days if she wished to appear at another Board hearing. The Veteran has not responded, and the appeal was reassigned to the undersigned VLJ for adjudication. See 38 U.S.C. § 19.3(b). 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

FINDING OF FACT

For the entire period on appeal the Veteran's lumbar spondylosis has been manifested by complaints of constant pain with increased pain on motion with prolonged walking, standing and sitting, and limitation of forward flexion of the thoracolumbar spine to 15 degrees, but not by favorable ankylosis of the entire thoracolumbar spine, and/or incapacitating episodes as defined by VA. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for lumbar spondylosis have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5239 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Board notes that neither the Veteran nor her representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Compliance with Prior Remands

The case was most recently before the Board in August 2017.  Previously the case was remanded in April 2014. The case was most recently remanded to obtain a new VA examination and associate any additional treatment records with the claims file. The Veteran was afforded a VA examination in October 2017. Correspondence was sent to the Veteran in August 2017 asking her to identify and authorize for release any outstanding treatment records. See August 31, 2017 VA correspondence. The Veteran has not completed the required authorization and release of records or identified any outstanding treatment records.  VA treatment records from June 2017 to August 2017 have been associated with the claims file. As such the Board finds there has been substantial compliance with the prior remands. 

III. Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. § Part 4. The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings, and here staged ratings have been considered but are not warranted. Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

IV. Increased Rating

The Veteran contends she is entitled to an increased rating for her service connected lumbar spondylosis. The Veteran served in the Army as a unit supply specialist. The Veteran's low back disability is rated at 40 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5239, spondylolisthesis or segmental instability. In addition, during the period on appeal the Veteran has been in receipt of a separate rating for right and left lower extremity radiculopathy under 38 C.F.R. § 4.124a, Diagnostic Code 8520, paralysis of sciatic nerve. 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  The General Formula contemplates pain, whether or not it radiates. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

Diagnostic Code 5243 provides for rating intervertebral disc syndrome (IVDS) under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017). The Formula for Rating IVDS based on Incapacitating Episodes provides ratings for incapacitating episodes as follows: having a total duration of at least 6 weeks during the past 12 months (60 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent). 38 C.F.R. § 4.71a.

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note 2 indicates that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, the rater is to evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against finding that an increased rating in excess of 40 percent for the Veteran's low back disability is warranted during the appeal. At different times during the appeal the Veteran has stated that her low back disability is manifested by pain, increased pain on motion, limited motion and difficulty walking, sitting and standing for prolonged periods, and pain radiating down her legs. The Veteran is competent to testify to such lay observable symptomology, and these statements are credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of her low back disability during the appeal.

The Veteran was afforded a VA examination in November 2009. The Veteran reported ongoing constant pain with limitations on walking, sitting and standing with stiffness, fatigue, spams, decreased motion and numbness. See November 2009 VA examination. The Veteran denied experiencing paresthesia, or any bladder or bowel problems or any periods of incapacitation in the past 12 months. She reported limitations on walking, standing and physical activities. The examiner noted that her gait was within normal limits, and the Veteran did not require any assistive devices for ambulation. Examination noted no evidence of radiating pain on movement. Muscle spasms that did not result in an abnormal gait and tenderness, and guarding of movement was noted without an abnormal gait. No weakness was noted, and muscle tone was normal. The straight leg test was negative bilaterally. No atrophy or ankylosis was present. Range of motion testing noted flexion to 56 degrees, with pain, and extension to 18 degrees, with pain. Right and left lateral flexion was to 28 degrees, with pain. Right rotation was to 23 degrees, with pain and left rotation was to 25 degrees, with pain. On repetitive use testing there was an additional limitation of motion in degrees with flexion to 50 degrees and extension to 16 degrees. Right lateral flexion was to 27 degrees, left lateral flexion was to 26 degrees, right rotation was to 22 degrees and left rotation was to 23 degrees. The examiner noted that following repetitive use pain has a major functional impact. Repetitive use was not additionally limited by fatigue, weakness, lack of endurance or incoordination. A neurological examination revealed no sensory deficits from L1 to L5, no motor weakness and reflex testing was normal. The examiner noted no signs of lumbar Intervertebral Disc Syndrome (IVDS). Imaging noted lumbar spondylosis. The examiner noted that the Veteran's low back disability has a moderate impact on her daily activity. The Board finds this opinion is entitled to probative weight as to the severity of the Veteran's low back disability.

Next, the Veteran was afforded a VA examination in April 2015. The Veteran reported ongoing back pain which has worsened with intermittent radicular symptoms down both legs with intermittent pain and numbness. See April 2015 VA examination. The examiner noted degenerative arthritis of the spine, segmental instability, spondylosis and lumbar sciatic radiculopathy.  Functional loss was noted including pain, loss of motion, stiffness, and increased pain with any prolonged use including prolonged sitting, standing or weight bearing activities. Range of motion testing noted forward flexion to 15 degrees and extension to 5 degrees. Right and left lateral flexion was to 5 degrees, and right and left lateral rotation was to 5 degrees. The Veteran's range of motion contributes to functional loss due to the resulting restricted motion and pain. There was no evidence of pain with weight bearing, and tenderness with palpation was noted. Mild muscle spasms in the lumbosacral region, with moderate tenderness at L-5 junction were noted and did not result in abnormal gait or an abnormal spinal contour. The Veteran was unable to perform repetitive use testing, due to voluntary guarding of all back motions.  The examiner noted that the Veteran's range of motion testing and other physical examination findings did not match her range of motion, finding that range of motion is an unreliable determination of the actual effect of her lumbar spine condition. The examiner noted the Veteran was able to get in and out of the chair and on and off the exam table without difficulty, or indications of severe pain or restriction. The examiner noted that the Veteran's service-connected psychiatric disabilities may be having an effect on her perceived pain levels. Muscle strength testing was 5/5 with no muscle atrophy. A reflex examination noted hypoactive knee and normal ankle reflexes. A sensory examination was normal. A right straight leg test was negative and left straight leg test was positive. The Veteran exhibited radicular pain and mild right and left lower extremity intermittent pain and numbness. Involvement of the L4/L5/S1/S2/S3 (sciatic nerve) bilaterally was noted with mild severity. No ankylosis, IVDS or any other neurological abnormalities were noted. Imaging noted mild spondylosis at L5-S1 with degenerative changes. The Veteran's low back disability impacts her ability to work, but does not preclude substantially gainful employment in sedentary work. The Board finds this opinion is entitled to probative weight as to the severity of the Veteran's low back disability. 

Then as a result of the August 2017 Board remand, the Veteran was afforded a VA examination in October 2017. The Veteran reported increased low back pain which is sharp with pain radiating to her toes and tingling and numbness which worsens with walking. See October 2017 VA examination. No flare ups were reported. The examiner noted functional impairment including reduced physical activity, difficulty sitting for long periods of time and keeping up with her children. Range of motion testing noted forward flexion to 25 degrees and extension to 20 degrees. Right and left lateral flexion was to 20 degrees, and right and left lateral rotation was to 20 degrees. The examiner noted that range of motion itself contributes to functional loss in that an inability to flex greater than 25 degrees would impair the ability to dress and undress. There was no evidence of pain with weight bearing. Pain was noted throughout range of motion testing and contributes to functional loss. Localized tenderness and pain on palpation was noted on both sides of the low back. The Veteran was able to perform repetitive use testing with no additional loss of function. The examiner noted that the Veteran was only able to move through a small range of motion plane due to reported pain, and this restricted range of motion would likely result in increased pain with repetitive motion. Passive range of motion testing noted pain on all planes. There was no evidence of pain on non-weight bearing. No guarding or muscle spasms were reported. Muscle strength testing was normal, and no muscle atrophy was noted. On the reflex examination the Veteran's knees and ankles were hypoactive. A sensory examination noted left thigh/knee and lower leg/ankle decreased sensation. Foot/toes sensation was also decreased. A bilateral straight leg test was negative. The Veteran reported radicular pain of the left lower extremity with severe constant pain, moderate parenthesis and numbness. Involvement of the L4/L5/S1/S2/S3 (sciatic nerve) on the left side was noted. Left lower extremity radiculopathy was noted to be moderate. There was no ankylosis any other neurological abnormalities, or IVDS. Imaging was consistent with documented arthritis. The examiner noted that the Veteran's low back disability impacts her ability to work, in that back pain prevents athletic activity and can make household tasks painful. The Board finds this opinion is entitled to probative weight as to the severity of the Veteran's low back disability.

There is no evidence that the examiners were not competent or credible, and as the examination reports were based on accurate facts and objective examinations of the Veteran, these are entitled to significant probative weight in determining the severity of the Veteran's low back disability during the course of the appeal. Nieves-Rodriguez, 22 Vet. App. 295.

VA treatment records have been associated with the claims file. Treatment records in April 2016 note radiating low back pain to the left posterior leg. See April 20, 2016 VA treatment record. The Veteran noted pain is worse with sitting and standing, and better laying down, no bladder or bowel incontinence was reported. The Veteran noted that she continues to undergo physical therapy and takes pain medication. Range of motion was limited in all planes, and the Veteran had a normal gait, without any assistive devices, strength was 5/5 bilaterally, and tone was within normal limits. In December 2016 the Veteran noted ongoing low back pain radiating into the left posterior leg and ankle, which is at times stabbing pain. See December 29, 2016 VA treatment record. Imaging noted intact vertebral body heights; alignment and disc spaces were all intact with no fracture, subluxation or spondylosis. In March 2017, the Veteran was seen for a follow-up of her low back and reported pain was 10/10. See March 1, 2017 VA treatment record. She reported spasms and stabbing pain at times which is worse when sitting and standing and pain are relived at times with laying down. In May 2017 the Veteran reported that her low back pain continues to be 10/10, and she has undergoing physical therapy with little relief. See May 25, 2017 VA treatment record. 

Based on the lay and medical evidence of record, the Board finds that the Veteran's low back disability does not more nearly approximate the level of severity contemplated by a 50 percent rating, as at no point during the appeal has the evidence shown that a 50 percent rating is warranted.  The Board notes the Veteran's contentions regarding her increased pain radiating down her leg, decreased motion, and pain which is worse with sitting, standing and walking. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation. The October 2017 VA examination noted range of motion testing with forward flexion to 25 degrees and extension to 20 degrees and the VA examination in April 2015 noted forward flexion to 15 degrees and extension to 5 degrees. In considering what evaluation shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Based on the evidence of record a 40 percent rating is warranted. 

An increased 50 percent rating is not warranted. In order to warrant a higher 50 percent rating there must be unfavorable ankylosis of the entire thoracolumbar spine. While the Veteran's range of motion was limited, there was no evidence of ankylosis of the thoracolumbar spine or evidence of IVDS and incapacitating episodes. There has been no indication of ankylosis of the entire thoracolumbar spine at any point during the period on appeal. 

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when her symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59. Here, the Veteran has not reported flare-ups and the October 2017 VA examiner specifically found that pain was noted throughout the range of motion testing and continued, and repetitive use testing did not result in any additional functional loss. However, the examiner did note that the Veteran was only able to move through a small range of motion plane due to reported pain, and this restricted range of motion would likely result in increased pain with repetitive motion. Passive range of motion testing noted pain on all planes. There was no evidence of pain on non-weight bearing. The Veteran's symptoms are contemplated by the General Formula. Thus, even in consideration of the evidence of record a higher rating is not warranted on this basis.

As noted above, Diagnostic Code 5243 provides for rating disabilities of the spine under either the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS, which results in the higher rating. However, there is no evidence of incapacitating episodes as contemplated by the regulation, and neither the lay or medical evidence suggests that there has been physician prescribed bed rest. In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for intervertebral disc syndrome, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the formula for rating intervertebral disc syndrome based on incapacitating episodes is not warranted.

As to a separate rating for the associated neurological abnormalities the Board notes that a June 2016  rating decision granted service connection for left extremity radiculopathy rated at 10 percent effective April 2, 2015 and granted service connection for right lower extremity radiculopathy rated at 10 percent effective April 2, 2015. Then, a November 2017 rating decision granted an increased 20 percent rating for left lower extremity radiculopathy from October 17, 2017 forward. Accordingly, a separate evaluation for neurologic manifestations has been granted for the period on appeal, and an additional rating for neurological abnormalities is not warranted.
The Board notes that the Veteran has been in receipt of a total disability rating based on individual unemployability due to service connected disabilities (TDIU) from November 1, 2014 forward. There is no evidence of record, that prior to November 1, 2014 a rating for TDIU is warranted. 

Additionally, the Board notes that the Veteran has not raised any other issues, nor have any other issues been raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records). The Board notes the Veteran's representative in February 2018 correspondence provided a recitation of the provisions of 38 C.F.R. § 3.321 (2017), however without reference to relevant evidence relating to the Veteran's low back disability such does not stand alone to raise any additional issues. 

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against increased ratings in excess of 40 percent for the Veteran's service connected low back disability. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.


ORDER

Entitlement to an evaluation in excess of 40 percent for lumbar spondylosis is denied. 



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


